IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                   October 12, 2004 Session

STATE OF TENNESSEE, DEPARTMENT OF CHILDREN'S SERVICES v.
                     TAMMY ROBBINS

                A Direct Appeal from the Juvenile Court for Weakley County
                   No. C1149 The Honorable James H. Bradberry, Judge



                  No. W2004-00487-COA-R3-PT - Filed November 18, 2004


        This is a termination of parental rights case. Tammy Robbins (“Ms. Robbins”) appeals from
the order of the Juvenile Court of Weakley County terminating her parental rights. Specifically,
Robbins asserts that the trial court erred the following five respects: in admitting the testimony of
a certain expert witness; in disregarding the testimony of another expert witness; in disregarding the
testimony of Robbins’s fact witnesses; in refusing to observe Robbins with her children; and in
considering, in the termination proceeding, evidence of the State’s earlier removals of the children
from Robbins’s custody. Because we find appellant’s assertions to be without merit, we affirm.


     Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Juvenile Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which DAVID R. FARMER ,
J. and HOLLY M. KIRBY , J., joined.

William R. Neese of Dresden for Appellant, Tammy Robbins

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; Michael
G. Schwegler, Assistant Attorney General for Appellee, State of Tennessee, Department of
Children's Services
                                                     OPINION

                                                     I. FACTS

       Ms. Robbins is the mother of two minor children at issue in this case, B.L.M. (D.O.B.
06/25/1995) and K.A.M. (D.O.B. 02/27/1996).1 The record on appeal shows that both of Ms.
Robbins’ children have suffered the consequences of their mother’s tumultuous life from their early
infancy. The state has overseen multiple removals of the children, both voluntary and involuntary,
from the custody of Ms. Robbins and her family. While it is not necessary to examine the facts of
each of the removals in detail, a brief summary of each removal will help to illustrate the
circumstances in which B.L.M. and K.A.M. have been raised.

        From October 9, 1995 until October 11, 1995, Ms. Robbins voluntarily placed B.L.M. in
foster care while she “pulled herself together” after an argument with Mr. McAlister, the children’s
father.

       From December, 1995, to January 30, 1996, B.L.M. was involuntarily removed from Ms.
Robbins’ custody due to Ms. Robbins’ failure to keep B.L.M. connected to an apnea monitor
pursuant to the orders of his physician, and despite repeated pleas from Department of Human
Services caseworkers. The caseworker’s notes from this episode, admitted into evidence, also show
that Ms. Robbins administered CPR to B.L.M. while he was breathing and gave Baby Tylenol to him
while he was not running a fever.

      From January 30, 1996 until sometime in May 1996, B.L.M. was involuntarily removed from
Ms. Robbins’ custody and placed in the care of Ms. Robbins’ mother, Shirley Tatum, due to Ms.
Robbins’ pregnancy with her daughter K.A.M., and due to Ms. Robbins’ inability to care for both
K.A.M. and B.L.M. after K.A.M.’s birth.

       Ms. Robbins voluntarily placed both children in state custody from May 24, 1996 until May
29, 1996. From August or September 1996 until December 1996, Ms. Robbins gave custody of
K.A.M. to Angie and Jerry Gibson. Then, from January 24, 1997 until June 2, 1998, B.L.M. and
K.A.M. were involuntarily removed from Ms. Robbins’ custody, after DCS employees witnessed
Tammy threatening B.L.M. and shaking K.A.M., who was still an infant at the time.

        B.L.M. and K.A.M. then lived with Ms. Robbins or her immediate family until May 25,
2000, when her mother and sister-in-law contacted DCS and notified it that they could no longer care
for the children. Pursuant to this request, the state removed the children from Ms. Robbins’ custody
until August 13, 2001—the fourth involuntary removal for B.L.M., and the second for K.A.M..




         1
                 The children’s father is John M cAlister. M r. McAlister’s parental rights were terminated in a separate
proceeding, and he is not a party to this appeal.

                                                          -2-
        In August 2001, the children’s father, John McAlister, took custody of the children and a “no-
contact” order was entered prohibiting Ms. Robbins from contacting or attempting to contact the
children. The children remained with the father until April 31, 2003, when he informed the DCS he
could no longer take care of the children due to his drug abuse, homelessness, and marital problems.
The department regained custody of the children on May 1, 2003. On June 13, 2003, the State of
Tennessee Department of Children’s Services filed a petition to terminate the parental rights of Ms.
Robbins, alleging that her parental rights should be terminated on the grounds of dependence,
neglect, emotional, physical, and sexual abuse. On January 22, 2004, the court entered a judgment
terminating Ms. Robbins’ parental rights as to B.L.M. and K.A.M.. The order reads, in its entirety,
as follows:

                        This cause came to [be] heard on the 20th day of November,
               2003, before the Honorable James H. Bradberry, Judge of the
               Juvenile Court of Weakley County, Tennessee, upon the sworn
               Petition To Terminate Parental Rights filed by the State of Tennessee,
               Department of Children’s Services, with all parties properly before
               the Court on service of process. Present were representatives of the
               State of Tennessee, Department of Children’s Services, and Assistant
               General Counsel, Stephanie J. Hale, Tammy Robbins, her attorney,
               William R. Neese, and the Guardian Ad Litem, Donald L. Ruis.
               Upon proof introduced at the hearing, statements of counsel, the
               recommendation of the Guardian Ad Litem, Donald L. Ruis, and the
               entire record, the Court finds upon clear and convincing evidence that
               the Petition To Terminate Parental Rights filed by the State of
               Tennessee, Department of Children’s Services, is well taken as to
               Respondent, Tammy Robbins, and should be sustained and relief
               granted thereunder for the causes therein stated:

                       1. That the children have been in the custody of the
                       Department since May 1, 2003, and placed in a
                       Department foster home.

                       2. The children have previously been in foster care as
                       follows: [B.L.M.] was in custody from October 9,
                       1995 to October 11, 1995; December 20, 1995 until
                       January 30, 1996; both children were in custody
                       voluntarily from May 24, 1996 to May 29, 1996; both
                       children were removed for their safety from January
                       24, 1997 until June 2, 1998 and May 25, 2000 until
                       August 13, 2001. These were removals from the
                       mother.




                                                 -3-
3. That by Order of the Weakley County Juvenile
Court on August 13, 2001, the children were placed in
the custody of their father and a no contact order was
entered as to the mother who has had no contact upon
recommendation of the mental health providers since
October of 2000 as to [B.L.M.] and February of 2001
as to [K.A.M.]. The children were at that time placed
with their father, John McAlister.

4. There was a continued plan for contact with the
maternal side of the family as the children were to
have family counseling with their maternal
grandmother and then their mother if all went well.

5. That John McAlister contacted the Department and
stated he was unable to care for the children due to
drug usage, homelessness, and as he was suicidal and
they have been in custody since May 1, 2003.

6.     That upon the expert testimony of the
psychological examiner, Dr. Charles Viar, Ms.
Robbins, has a personality disorder and other mental
health concerns and is presently unable to parent the
children although finds her appropriate for visitation.
He further testified that it was unlikely that Ms.
Robbins is mentally competent to parent the children
and would require long-term treatment. Beth
Shanklin, MS, who had counseled Ms. Robbins in the
past concurred with that it is highly unlikely that she
is able to currently parent the children.

7. Therefore, the Court finds by clear and convincing
evidence that Ms. Robbins is incompetent to
adequately provide for the further care and
supervision of the children because her mental
condition is presently so impaired and is unlikely [sic]
to remain so that it is unlikely that she will be able to
resume care of or responsibility for the children in the
near future and that, as set forth below, upon clear and
convincing evidence that termination is in the best
interest of the children.




                          -4-
8. That upon the expert testimony of Beth Shanklin,
MS, the children have been traumatized, these are
special needs children, and visitation with their
mother or maternal family members causes these
children severe emotional harm. [B.L.M.] has ADHD,
Post Traumatic Stress Disorder and related anxiety.
[K.A.M.] has Robinow’s Syndrome is [sic] requires
medical attention and surgeries as well as is ADHD.
There are issues of physical, emotional and sexual
abuse.

9. That the Court finds the witnesses for the Petitioner are
credible.

10. That the Court finds the mother, grandmother,
and witnesses for the Respondent have a difference of
perception in this matter.

11. Pursuant to T.C.A. 36-1-113(I) the children have
no meaningful relationship with their mother, there
are past issues of abuse and neglect, that the children
to this day are fearful of their mother and maternal
relatives and suffer emotional and psychological
harm, that these are special needs children, that the
Department has exercised all reasonable efforts to
assist this family, and due to the concerns of the
mother’s mental status, the Court finds by clear and
convincing evidence that termination of parental
rights is in the best interest of the children.

12. The children have been removed by order of this
Court for a period of six (6) months from their
mother; the conditions which led to their removal still
persist as their mother is unable to resume care; other
conditions persist which in all probability would cause
the children to be subjected to further abuse and
neglect and in addition due to the special needs of the
children and which, therefore, prevent the children’s
return to the care of the Respondent; there is little
likelihood that these conditions will be remedied at an
early date so that these children can be returned to
Respondent in the near future; and the continuation of
the legal parent and child relationship greatly


                         -5-
     diminishes the children’s chances of early integration
     into a stable and permanent home.

     13. That it is by clear and convincing evidence that it
     is in the best interest of the children that the parental
     rights of their mother to the children be forever
     terminated and that the complete custody, control, and
     guardianship of the children be awarded to the State
     of Tennessee, Department of Children’s Services,
     with the right to place the children for adoption and to
     consent to such adoption in loco parentis subject to
     any parental rights of the father.

     14. That the Department of Children’s Services has
     exercised reasonable efforts to prevent removal and
     reunify the family including CETAC counseling,
     several psychological evaluations, Home Ties,
     PEACH, counseling from several sources, supervised
     visitation, case management and numerous custodial
     placements.

     15. That this Decree of guardianship shall have the
     effect of terminating all the rights and obligations of
     the Respondent(s) to the children and of the children
     to the Respondent(s) arising from the parental
     relationship, and the Respondent(s) are not hereafter
     entitled to notice of proceedings for the adoption of
     the children by another nor have any right to object to
     such adoption or otherwise to participate in such
     proceedings.

     16. Awarding legal and physical custody to the
     mother would post a risk of substantial harm to the
     children.

IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED:

     1. That this Decree of Guardianship shall have the
     effect of terminating all the rights and obligations of
     the Respondent, Tammy Robbins, to the children and
     of the children to the Respondent arising from the
     parental relationship, and the Respondent is not
     hereafter entitled to notice of proceedings for the


                               -6-
                       adoption of the children by another nor have any right
                       to object to such adoption or otherwise to participate
                       in such proceedings.

                       2. That all parental rights of Tammy Robbins, to the
                       children ... are hereby forever terminated; that the
                       complete custody, control, and guardianship of said
                       children is hereby awarded to the State of Tennessee,
                       Department of Children’s Services, with the right to
                       place the children for adoption and consent to such
                       adoption in loco parentis subject to any parental rights
                       of the father.

                       3. That the fee of the Guardian Ad Litem, Don Ruis,
                       and appointed counsel, William R. Neese, shall be
                       paid upon submission of the appropriate claim form.

                       4. That if any indigent Respondent proceeds on
                       appeal to the Court of Appeals, the costs of the
                       transcript of the trial of this matter shall be
                       reimbursed by the Administrative Director of the
                       Supreme Court, not to exceed two dollars and fifty
                       cents ($2.50) per page. Any costs of the transcript
                       exceeding two dollars and fifty cents ($2.50) per page,
                       but not to exceed the maximum amount of the
                       Delegated Purchase Authority, shall be paid by the
                       Department of Children’s Services.


        On January 23, 2004, Ms. Robbins filed a motion to alter or amend the judgment. On
February 6, 2004, the State of Tennessee filed an answer to Ms. Robbins’ motion to alter or amend.
On February 20, 2004, Ms. Robbins timely filed her notice of appeal. The motion to alter or amend
was heard on March 23, 2004, and was denied by an order entered on April 20, 2004. Ms. Robbins
filed a motion for additional time within which to file a record in this appeal. This motion was
granted by an ordered entered on May 21, 2004.

                                            II. ISSUES

       Appellant states the issues on appeal as follows:

        Issue 1: “Whether the Trial Court erred in allowing a person not a qualified expert to offer
expert opinions in testimony at trial and in considering that testimony in making its decision.”



                                                 -7-
       Issue 2: “Whether the Trial Court erred in basing its decision on inaccurate, incorrect and
untrue testimony of a proffered expert witness while disregarding the testimony of a much more
highly qualified expert witness without basis or reason.”

        Issue 3: “Whether the Trial Court erred in disregarding the testimony of Defendant and the
fact witnesses she presented in deciding to terminate her parental rights.”

       Issue 4: “Whether the Trial Court erred in refusing to observe Defendant with her children,
as requested by Defendant, in order to properly evaluate and determine the truth of Plaintiff’s claim
that Defendant’s children feared her.”

        Issue 5: “Whether the Trial Court erred in terminating Defendant’s parental rights based on
the false claim that Plaintiff had removed Defendant’s children from her and taken custody of them
on many occasions when, in fact, Defendant had been forced to seek the assistance of Plaintiff by
circumstances beyond her control and only did so in the best interest of her children.”

                                 III. STANDARD OF REVIEW

        Since this case was tried by a court sitting without a jury, we review the case de novo upon
the record with a presumption of correctness of the findings of fact by the trial court. Unless the
evidence preponderates against the findings, we must affirm, absent error of law. See Tenn. R. App.
P. 13(d).

                                          IV. ANALYSIS

       Issue 1: “Whether the Trial Court erred in allowing a person not a qualified expert to
offer expert opinions in testimony at trial and in considering that testimony in making its
decision.”

       Ms. Robbins contends that the trial court erred in allowing Elizabeth Shanklin, a counselor
with Pathways of Tennessee, to testify as an expert witness at trial. Ms. Robbins argues that since
Ms. Shanklin was not a licensed counselor at the time of trial, she “cannot independently [form and
express an expert opinion] as a matter of law.”

        On voir dire, Ms. Shanklin testified about her professional qualifications. She holds a
bachelor’s degree in psychology with a minor in biology from the University of Tennessee, and she
holds a master’s degree in clinical psychology from Murray State University. At the time of trial, she
was three hours short of having a Licensed Professional Counselor certification. She had been
employed by Pathways of Tennessee for approximately fourteen years, where the majority of her
practice was providing treatment to children who have been physically, sexually, and emotionally
abused. Because Ms. Shanklin was not a Licensed Professional Counselor, she worked under the
supervision of licensed clinical social workers. In her work at Pathways, Ms. Shanklin counseled and
diagnosed patients, subject to the review of a licensed clinical social worker.


                                                 -8-
        At the time of trial, Ms. Shanklin had substantial experience rendering opinions as an expert
in other court proceedings. She had already testified in eighteen other cases in 2003, prior to her
testimony in the Robbins termination hearing.

       In general, questions regarding the admissibility, qualifications, relevancy and competency
of expert testimony are left to the discretion of the trial court. McDaniel v. CSX Transportation,
Inc., 955 S.W.2d 257, 263-264 (Tenn.1997). To assist the trier of fact in this “gatekeeping”
function, Tennessee Rule of Evidence 702 permits an expert to testify “in the form of an opinion or
otherwise,” only where the “scientific, technical, or other specialized knowledge” offered by the
witness will substantially assist the trier of fact. Tenn. R. Evid. 702. Tennessee Rule of Evidence 703
requires an expert's opinion to be supported by trustworthy facts or data “of a type reasonably relied
upon by experts in the particular field in forming opinions or inferences upon the subject.” Tenn. R.
Evid. 703. The determinative factor is “whether the witness’s qualifications authorize him or her to
give an informed opinion on the subject at issue.” State v. Stevens, 78 S.W.3d 817, 834
(Tenn.2002). A trial court’s ruling on the admissibility of such evidence may be overturned on
appeal only if the discretion is exercised arbitrarily or is abused. Id. at 832.

       We conclude that the trial court did not abuse its discretion in ruling that Ms. Shanklin was
competent to render expert testimony in the case at bar. It is clear from the record that Ms. Shanklin
had substantial professional experience both diagnosing and treating children who had been sexually,
emotionally and physically abused. The fact that she was not a licensed counselor is immaterial to
whether she was qualified to render an expert opinion in this matter. Ms. Robbins has directed us
to no case law, nor have we found any, that provides authority for her view that an unlicensed
counselor is, as a matter of law, incompetent to render expert testimony. The record of Ms.
Shanklin’s educational and professional accomplishments provided an ample basis on which the trial
court could find that Ms. Shanklin was competent to render an expert opinion; indeed, in earlier
proceedings, many other courts had found Ms. Shanklin to be a competent expert witness. Therefore,
we conclude that this issue is without merit.

      Issue 2: “Whether the Trial Court erred in basing its decision on inaccurate, incorrect
and untrue testimony of a proffered expert witness while disregarding the testimony of a much
more highly qualified expert witness without basis or reason.”

         We construe Ms. Robbins’ second issue on appeal as a challenge to the respective weights
that the trial court gave to the testimony of Elizabeth Shanklin (discussed supra, with reference to
Issue 1), the counselor at Pathways of Tennessee who counseled B.L.M., K.A.M., and Ms. Robbins,
and to the testimony of Dr. Charles Viar, a licensed senior psychological examiner with Pathways
of Tennessee who evaluated Ms. Robbins before trial. It is Ms. Robbins’ contention that Dr. Viar
was “the only real expert, certainly the most qualified expert” to testify at Ms. Robbins’ termination
of parental rights hearing, and that since “Dr. Viar is so much more qualified than Ms. Shanklin ...
there is no basis for accepting her opinion over Dr. Viar’s and the Trial Court erred in doing so.” In
order to evaluate the merit of this issue, it is necessary to review both Dr. Viar’s expert qualifications
as well as the substance of his testimony at trial.


                                                   -9-
        Both Ms. Robbins and DCS stipulated that Dr. Viar was qualified to render an expert
opinion. Dr. Viar holds bachelor’s and master’s degrees in educational psychology from the
University of Tennessee at Martin, and a doctorate in counseling from Memphis State University.
He is a licensed senior psychological examiner. At the time of his testimony in this case, Dr. Viar
had been employed with Pathways of Tennessee for ten or eleven years.

        Dr. Viar had met with Ms. Robbins once, for approximately three hours, on October 27,
2003, before the November 2003 termination proceeding. In his testimony on direct examination at
the termination proceeding, Dr. Viar described Ms. Robbins’ demeanor as he observed it during their
meeting:

       Q.      When discussing her children, did you have any observations about her
               demeanor that raised some issues with you?

       A.      She did not seem as upset about that as I expected her to be, I’ll put it that
               way. Usually, when we have, especially a mother in a situation like this, they
               are generally beside themselves, and I did not pick up on that demeanor at all.

During his October 27 meeting with Ms. Robbins, Dr. Viar administered several tests to her,
including the Minnesota Multi-Phasic Personality Inventory-2 (MMPI-2). Based on the results of the
MMPI-2, Dr. Viar drew several conclusions about Ms. Robbins’ personality and about her fitness
to have custody of her children. He testified about these conclusions upon direct examination at the
termination hearing.

       Q.      Describe Ms. Robbins’ personality to us based on the MMPI-2, what did you
               find there?

       A.      On the MMPI-2 we had indications of impulse disorder, we had indications
               of a personality disorder. There were areas on the MMPI-2 that were
               significant. One thing was, one thing I would suspect would be a rise on the
               hysteria scale. On her validity scores there’s a rise on the L-scale, and the L-
               scale is a validity scale measurement that was done for the MMPI-2, and what
               she was trying to do in that test was present herself in the best possible light
               and that, in effect, suppressed some of the other scales.

       Q.      You actually made diagnosis of impulse control disorder, personality
               disorder, N.O.S., and then of course, the lower intellectual functioning. That
               all being said, how did you feel about her parenting skills, her ability to have
               custody of her children?

       A.      My area or my impression of concern was that there was a lack of concern.
               I’m not saying she’s a bad person. What I’m saying is that I really wonder if



                                                -10-
               she would pay the appropriate attention in providing for her kids on a day-in,
               day-out basis. That was basically my concern.

       Q.      Let’s go back to impulse control disorder. What would you expect from her—

       A.      Someone to do things impulsively without thinking about them and
               sometimes regretting what they did afterwards. Impulse control disorder
               displays instability, if you will. It displays not planning ahead in time, using
               resources that shouldn’t be used for particular things. If a child’s needs were
               apparent and she made them impulsively and did not satisfy those needs and
               tended to her own needs at the time, those types of things.

       Q.      Personality disorder again, that goes to somebody’s personality, that’s not
               something that can be changed—

       A.      Personality disorder is not like a neurosis or psychosis or anything to that
               effect. Personality disorder is a pervasive type of behavior that occasionally
               injures other people, sometimes without intent and makes life very difficult
               for people around them.

       Q.      Basically, within your expertise as a psychological examiner for the State of
               Tennessee, you found that she is not mentally competent to have custody of
               her children?

       A.      I cannot in good conscience recommend that she have custody, although I did
               recommend that supervised visitation may be appropriate, depending on the
               reaction of the children. I think it’s important for the children to know who
               their mother was.

       Q.      I asked you about this earlier, but based on all this, you would want to know
               what .... the children thought about visitation?

       A.      Yes, I think that’s important how the children react to visitation. I think that’s
               very important.

Dr. Viar went on to note that he had never met B.L.M. or K.A.M., nor had he reviewed their
counseling records. Further on in his testimony on direct examination, Dr. Viar was questioned about
the susceptibility of personality disorders to treatment:

       Q.      When we talk about personality disorder, that’s not something that can be
               fixed with counseling over the next three months or—




                                                 -11-
       A.      Personality disorders are very pervasive, they’re very resistant to treatment.
               One of the main problems with personality disorder is that these people don’t
               think anything is wrong with them. Inadvertently they can hurt other people,
               not intentionally sometimes, and I believe that’s the type she has. I don’t
               believe she is malicious in what she’s doing, but I do think she has a
               pervasive personality disorder. I think maybe she would like to solve that
               situation, and obviously, it would take long term therapy to do that.

       *       *       *

       Q.      There has to be treatment through all this as well?

       A.      Right. If she goes into treatment, she is going to have to be willing to change
               and that’s very tough for people because people don’t like changing.

Later, under cross-examination, Dr. Viar stated that his recommendation of supervised visitation
should be re-evaluated if Ms. Robbins’ children were strongly resistant to visitation:

       Q.      [Y]our information that these children have a resistance to their mother
               would be hearsay, you have no personal knowledge of that?

       *       *       *

       A.      I have no personal knowledge. I haven’t had any contact with the children or
               anything else.

       *       *       *

       Q.      So then you’re not necessarily making?

       A.      I’m not aware of any resistance. I have absolutely no contact, nothing.

       Q.      So your recommendation is this supervised visitation unless there is some
               strong level of resistance and if there is, then we need to re-evaluate it at that
               point?

       A.      Absolutely.

Although Ms. Robbins claims that the trial court erroneously gave less weight to Dr. Viar’s
testimony than it did to Elizabeth Shanklin’s testimony, it must be noted that Dr. Viar did not in any
way endorse Ms. Robbins’ fitness as a parent. His recommendation of supervised visitation was
expressly not premised upon any interaction with B.L.M. and K.A.M., but rather was based upon his



                                                 -12-
assumption that B.L.M. and K.A.M.—with whom he had had no contact and whose records he had
not reviewed—would not be resistant to such visitation.

        In contrast with Dr. Viar’s testimony that was based entirely upon his evaluation of Ms.
Robbins, Ms. Shanklin’s testimony was based largely upon her counseling sessions with B.L.M. and
K.A.M. on a weekly or biweekly basis for almost three years. Ms. Shanklin related, in tragic detail,
the disclosures made by B.L.M. and K.A.M. that led Ms. Shanklin to conclude that the children had
been severely traumatized by their mother:

       Q.      What was the presenting problem for [B.L.M.]?

       A.      [B.L.M.] was living in a foster home; he had been placed there. There were
               allegations that he had been sexually abused. He was withdrawn, having
               problems sleeping, he was distrustful, destructive with toys, inattentive,
               hyper, argumentative, refused to comply, he blamed others and he would start
               fights.

       Q.      In your course of assessing him, what determinations did you make? What
               did he tell you regarding his situation?

       A.      He started talking about some of the incidents that had happened in his home
               with his biological mother and the treatment that he had received, the way
               that she had disciplined him.

       Q.      What did he tell you about?

       *       *       *

       A.      He had made comments that Tammy has told him to report that John touched
               him inappropriately, John being his biological father. He’s made comments
               that Tammy has whipped him and that she has taken a sword and stabbed the
               ceiling; that she has forced him to say things like “tell me that you love me,”
               “give me a hug,” “I’m not going to let you leave until you give me a hug.” He
               reported that she had hit him on the ear and on the leg. He reported initially
               that Tammy held his penis when he was going to the bathroom. That was
               when he was six years old. He stated that she had played with his penis, that
               she had had [K.A.M.] lick [B.L.M.]’s penis. Tammy had had [B.L.M.] lick
               her private parts. He reported that Tammy had put a stick in his butt and
               blood came out. He also stated that his grandmother was pregnant when that
               occurred. He reported that Tammy had put handcuffs on him and described
               that she had “my arms around a tree” and she chopped the tree down with an
               ax. He reported that she would drink beer and whiskey out of a baby bottle,
               that she would in his words, “hump Gene” [Ms. Robbins’ husband at the


                                                -13-
               time] and they would have to watch. He reported that she had humped a lot
               of other men and he had seen that. He reported that Tammy had put ants in
               his sister’s underpants when they were outside in the yard playing. He
               reported that he had seen Tammy kiss Gene’s—what he called winky, in
               regard to his penis. He reported that Tammy had cut his wrist and even more
               recently he showed me the scars that were on his wrist from what he said was
               that. He reported that she had slapped him in the mouth and hit him in the
               stomach, and at this time I would say that by my standards, that’s physical,
               emotional, and sexual abuse.

       Q.      These were all disclosures that he made at the age of five?

       A.      Yes. These have been consistent through almost three years that I’ve worked
               with him.

       Q.      You’ve dealt with children that have been coached—

       A.      Yes.

       Q.      —manipulated? Is this consistent with a child who has been manipulated or
               coached?

       A.      No. [B.L.M.] as well as [K.A.M.] have consistently reported the same events
               occurring at different times in different settings. They have been individually
               in my office and reported the same incidents. I don’t believe these children
               were coached. There was some real traumatic event that occurred to them. I
               don’t know that I believe all the details, but I believe there was enough
               trauma in their lives that it has traumatized them.

Ms. Shanklin went on to testify that the children had made progress in her counseling sessions with
them, stating, “[t]hey are doing very well because they feel safe in the environment they’re in.” Ms.
Shanklin testified that past visitation with their mother had resulted in “deterioration” of the
children’s behavior. Ms. Shanklin was then questioned about whether she believed therapeutic
visitation would be appropriate:

       Q.      [W]hat is your opinion of therapeutic visitation at this point?

       A.      At this point I feel it would be extremely destructive to the children’s well
               being. It would erode all sense of trust that the children have in adults that
               they have contact with. It would be traumatizing and we would basically be
               back to where we were in 2000.




                                                -14-
Questioned further about Dr. Viar’s testimony, Ms. Shanklin stated, “I concurred with everything
he said until the last few sentences.” She was then asked to explain how she differed with his
testimony:

        Q.      What is your problem with that part [of Dr. Viar’s testimony]?

        A.      I believe that these children would be once again traumatized if they had any
                contact with their mother. They know that Tammy is their biological mother
                but at this point they do not seek to have a relationship with her, and with the
                post-traumatic stress disorder, I don’t think they could emotionally or
                physically handle having any kind of contact with her.

        Q.      Do you see that in the near future?

        A.      I see that continuing for the rest of their life.

Concluding her testimony on direct examination, Ms. Shanklin was asked one more time whether
she would recommend visitation with any members of the maternal side of the children’s family:

        A.      No, no visitation at all. The kids need a stable, secure, nonabusive home, and
                from the contact that I’ve had with the maternal family, they can’t provide
                that kind of environment for the children.

        Q.      And if forced to visit, what would be the harm to the children?

        A.      They would be emotionally traumatized. They would be angry, aggressive,
                and they would be acting out in school, their grades would suffer. Their social
                interactions with everyone would also be destroyed. I don’t think they could
                ever form a trusting relationship with anyone ever again.

The weight, faith, and credit to be given to any witness’s testimony lies in the first instance with the
trier of fact, and the credibility to be accorded will be given great weight by the appellate court. See
In re Estate of Walton v. Young, 950 S.W.2d 956, 959 (Tenn. 1997); Whitaker v. Whitaker, 957
S.W.2d 834, 837 (Tenn. Ct. App. 1997). We conclude, from reviewing both Dr. Viar’s and Ms.
Shanklin’s testimony, that the evidence does not preponderate against the factual findings made by
the trial court. Indeed, it appears to this Court, from a thorough review of the trial transcript, that Ms.
Shanklin’s testimony supplied the trial court with evidence that was lacking from Dr. Viar’s
testimony given his lack of knowledge about the children—namely, evidence of the abuse suffered
by B.L.M. and K.A.M. and the likely effects of such abuse should they continue to have contact with
Ms. Robbins or Ms. Robbins’ family. This issue is without merit.

       Issue 3: “Whether the Trial Court erred in disregarding the testimony of Defendant
and the fact witnesses she presented in deciding to terminate her parental rights.”


                                                   -15-
       Appellant contends that the trial court erroneously disregarded the testimony of Defendant
and her fact witnesses in rendering its judgment in this matter. In its Order Terminating Parental
Rights and Partial Decree of Guardianship, the trial court stated, in relevant part, as follows:

        Upon proof introduced at the hearing, statements of counsel, the recommendation of
        the Guardian Ad Litem, Donald L. Ruis, and the entire record, the Court finds upon
        clear and convincing evidence that the Petition to Terminate Parental Rights filed by
        the State of Tennessee, Department of Children’s Services, is well taken as to
        Respondent, Tammy Robbins, and should be sustained and relief granted thereunder
        for the causes therein stated:

        *       *       *

        9.      That the Court finds the witnesses for the Petitioner are credible.

        10.     That the Court finds the mother, grandmother, and witnesses for the
                Respondent have a difference of perception in this matter.

        11.     Pursuant to T.C.A. 36-1-113(i) the children have no meaningful relationship
                with their mother, there are past issues of abuse and neglect, that the children
                to this day are fearful of their mother and maternal relatives and suffer
                emotional and psychological harm, that these are special needs children, that
                the Department has exercised all reasonable efforts to assist this family, and
                due to the concerns of the mother’s mental status, the Court finds by clear and
                convincing evidence that termination of parental rights is in the best interest
                of the children.

We first note that, contrary to Ms. Robbins’ contention, the trial court’s order indicates that it did
not “disregard” the testimony of Ms. Robbins or her fact witnesses. The trial court’s finding of fact,
to the effect that Ms. Robbins and her witnesses had “a difference of perception in this matter,” leads
us to conclude that the trial court properly evaluated the truthfulness and credibility of these
witnesses. When the resolution of issues in a case depends upon the truthfulness of witnesses, the
trial judge, who has the opportunity to observe the witnesses in their manner and demeanor while
testifying, is in a far better position than this Court to decide those issues. McCaleb v. Saturn Corp.,
910 S.W.2d 412 (Tenn. 1995); Whitaker v. Whitaker, 957 S.W.2d 834, 837 (Tenn.Ct.App. 1997).
The weight, faith and credit to be given to any witness’s testimony lies in the first instance with the
trier of fact, and the credibility accorded will be given great weight by the appellate court. Id.; In re
Estate of Walton v. Young, 950 S.W.2d 956, 959 (Tenn. 1997).

        Having reviewed the record on appeal, we note that, at trial, the State presented a great deal
of testimonial evidence from different witnesses—including counselors, caseworkers, community
members, and foster parents—that consistently supported the State’s assertion that B.L.M. and
K.A.M. were neglected and abused while in the care of Ms. Robbins and her family. Indeed, a


                                                  -16-
striking consistency in the testimony offered by the State’s witnesses concerned the children’s
intense fear of their mother and maternal family members. Ms. Robbins and her family denied that
there were any problems with Ms. Robbins’ parenting skills. Under these circumstances, it was
incumbent upon the trial court to evaluate the truthfulness and credibility of the witnesses. Our
review of the record on appeal shows that the trial court could have reasonably doubted the
credibility of Ms. Robbins’ fact witnesses. Therefore, we hold that the evidence does not
preponderate against the trial court’s evaluation of the truthfulness and credibility of the witnesses
in this case.

        Issue 4: “Whether the Trial Court erred in refusing to observe Defendant with her
children, as requested by Defendant, in order to properly evaluate and determine the truth of
Plaintiff’s claim that Defendant’s children feared her.”

          Ms. Robbins’ next issue on appeal concerns the refusal of the trial court to observe Ms.
Robbins with her children in order to evaluate the truth of the State’s claim that Ms. Robbins’
children feared her. Assuming, for the sake of argument, that such an observation would constitute
relevant evidence, we conclude that, in light of the broad range of evidence admitted at trial that
tended to show the nature of B.L.M. and K.A.M.’s feelings for Ms. Robbins, the trial court properly
refused to conduct such an observation. Much testimonial and documentary evidence was admitted
at trial that was relevant to the question of the children’s feelings toward Ms. Robbins. Given the
emotional nature of the issues involved, and the ages of B.L.M. and K.A.M., it is likely that any such
observation would have to be conducted under carefully controlled conditions in order to have any
significant probative value. Such measures would be time-consuming in the setting of a trial. Under
these circumstances, the trial court could reasonably have concluded that an observation by the trial
court would cause undue delay and waste of time, and that it would constitute unnecessary
cumulative evidence. Tenn. R. Evid. 403 states, “Although relevant, evidence may be excluded if
its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence.” Therefore, we conclude that this issue is without merit.

       Issue 5: “Whether the Trial Court erred in terminating Defendant’s parental rights
based on the false claim that Plaintiff had removed Defendant’s children from her and taken
custody of them on many occasions when, in fact, Defendant had been forced to seek the
assistance of Plaintiff by circumstances beyond her control and only did so in the best interest
of her children.”


       Ms. Robbins’ fifth issue on appeal is her contention that the trial court erred in basing its
decision to terminate her parental rights on the “false claim” that the State of Tennessee, Department
of Children’s services had removed Defendant’s children from her on “many occasions.” Ms.
Robbins asserts that, in fact, Defendant was forced to seek the State’s assistance by circumstances
beyond her control.



                                                -17-
        The trial court found, in its Order Terminating Parental Rights (reproduced in its entirety
supra), that the State removed one or both of the children involuntarily on four occasions, and
voluntarily on one occasion. Ms. Robbins contests the trial court’s finding that the four involuntary
removals were in fact involuntary, and further contends that the trial court erroneously based its
decision to terminate her parental rights based on these multiple removals. We will address each of
these two points in turn.

        The record on appeal overwhelmingly supports the trial court’s finding that there were four
involuntary removals of one or both of Ms. Robbins’ children. The voluminous documentation of
these removals, admitted into evidence during the termination hearing, was essentially
uncontradicted by Ms. Robbins. We conclude that the evidence does not preponderate against the
trial court’s findings concerning the circumstances of these removals.

         We further conclude there is no merit in Ms. Robbins’ contention that the trial court
erroneously based its decision to terminate the parental rights of Ms. Robbins on these removals.
First, we note that a review of the Order itself contains no indication that the termination was based
solely upon the fact of these removals. Rather, the court based its judgment on a totality of evidence,
including evidence of Ms. Robbins’ incompetency as a parent due to her mental condition; evidence
of the trauma suffered by the B.L.M. and K.A.M. while in the care of their mother and her family;
the lack of a meaningful relationship between the children and their mother; the children’s fear of
their mother and their mother’s family; and the persistence of conditions that led to their removal;
and the fact that any remedy of these conditions was unlikely. All of these factors were cited by the
trial court in concluding that the termination was in the best interest of the children.

        We conclude that the trial court based its decision to terminate Ms. Robbins’ parental rights
upon a range of testimonial and documentary evidence, not solely upon the fact of the removals of
the B.L.M. and K.A.M. from her custody on several occasions. We further conclude, upon a
thorough review of the record, that the evidence does not preponderate against the trial court’s
factual findings that served as a basis for the termination of Ms. Robbins’ parental rights. Therefore,
this issue is without merit.

                                        V. CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court. Costs of this appeal are
assessed to the Appellant, Tammy Robbins, and her surety.



                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -18-